WEBB, J.
This action is based upon a promissory note drawn by defendant in favor of plaintiff, and defendant appeals from a judgment rendered against him for the amount of the note, interest and costs.
The answer of defendant is somewhat vague but appears to have been considered as a denial of liability on the ground that there was a failure of consideration.
The appellant has not appeared in court and directed our attention to any error in the judgment, and while under such circumstances we think we would be authorized to presume the judgment to be correct (Barber Asphalt Pav. Co vs. New Orleans, 49 La. Ann. 1608, 22 South. 955), however we have considered the record and are of the opinion that the evidence fails to establish the defense, and the judgment is affirmed.